10/07/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0055


                                      DA 20-0055
                                   _________________

RYAN JONES,

             Plaintiff and Appellant,

      v.
                                                                   ORDER
MONTANA STATE UNIVERSITY, a Unit of the
Montana University System & Subdivision of the
State of Montana,

             Defendant and Appellee.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable John C. Brown, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  October 7 2020